The Supreme Court affirmed the judgment of the Common Pleas on March 21st, 1882, in the following opinion :
Per Curiam :
If the old note was given up and the note in suit given and accepted, whatever was the agreement or condition upon which the new note was given was binding upon the plaintiff. It was an unequivocal affirmation of the contract, and he cannot now contravene the authority of his attorney to make such a contract; Mundorff vs. Wickersham, 63 Pa. 87, is a case directly in point.
Judgment Affirmed.